Case 2:17-cv-02052-MSN-cgc Document 40 Filed 03/28/19 Page 1 of 7                     PageID 588




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF TENNESSEE
                                  WESTERN DIVISION


   JOHNNIE F. WILLIAMS, JR.,

          Plaintiff,                                            Case No.: 2:17-cv-02052
   v.

   CONN APPLIANCES, INC.,

         Defendant.
   _______________________________/


                       PLAINTIFF’S MOTION FOR SANCTIONS AND
                        INCORPORATED MEMORANDUM OF LAW

          Plaintiff, JOHNNIE F. WILLIAMS, JR. (“Plaintiff” or “Williams”), by and through

   undersigned counsel and pursuant to Fed. R. Civ. P. 11, moves for sanctions related to

   Defendant, CONN APPLIANCE, INC.’s (herein “Defendant” or “Conn’s”), Motion to

   Dismiss for Lack of Personal Jurisdiction [Doc. 29], as follows:

          1.      After nearly six (6) months of litigating the merits of this action (see

   Plaintiff’s Motion to Confirm Arbitration Award [Doc. 14]), Conn’s asserted an untimely

   personal jurisdiction defense via Motion to Dismiss. Not only did Conn’s fail to raise a

   personal jurisdictional defense in its first defensive move, Conn’s: (a) failed to raise a

   personal jurisdiction defense over a span of numerous defensive moves; (b) actively

   participated in the litigation, including in arguing the merits of this action; and (c) waited

   nearly six (6) months (and after the Southern District of Texas ruled that it could not exercise

   personal jurisdiction over Williams) before deciding to assert this Court lacks personal




                                                  1
Case 2:17-cv-02052-MSN-cgc Document 40 Filed 03/28/19 Page 2 of 7                    PageID 589




   jurisdiction. This issue has been addressed and briefed in William’s Response in Opposition

   to Defendant’s Motion to Dismiss [Doc. 32] filed on March 4, 2019.

          2.      Beyond the readily apparent procedural deficiencies, Conn’s Motion to

   Dismiss is substantively without merit and otherwise fatally flawed. Conn’s has a retail

   location at Austin Peay Plaza in Memphis, TN. The contract formulating the business

   relationship between Plaintiff and Defendant was executed, in-person, at this location. In the

   contract, Plaintiff provided a local Tennessee address and a telephone number with a

   Tennessee area code. The contract provides that it shall be governed by the laws of the State

   of Tennessee and applicable federal law.         Conn’s had zero reason to believe that its

   communications in violation of the TCPA would be directed anywhere but to a resident of

   Tennessee. Provided these facts and those further detailed in the Motion to Confirm the

   Arbitration Award [Doc. 14] and Plaintiff’s Response in Opposition to the Motion to Dismiss

   [Doc. 32], there is no question the Western District of Tennessee has personal jurisdiction

   over Conn’s.

          3.      Conn’s Motion to Dismiss (“Motion”) was presented to the Court without

   having made a reasonable pre-filing investigation as required by Fed. R. Civ. P. 11.

          4.      Conn’s Motion was presented to the Court to harass, to cause unnecessary

   delay, and/or needlessly increase the costs of litigation.1

          5.      The claims, defenses, and other legal contentions raised in Conn’s Motion are

   not warranted by existing law and do not have evidentiary support.

          6.      Conn’s Motion to Dismiss advances a groundless and wasteful challenge to

   1
    Plaintiff would refer this Court to Plaintiff’s Response to Defendant’s Notice of Intent to
   File Appeal for a more detailed history of Defendant’s continuous efforts to unnecessarily
   delay these proceedings and further harass Plaintiff. See, generally, Doc. 27.

                                                   2
Case 2:17-cv-02052-MSN-cgc Document 40 Filed 03/28/19 Page 3 of 7                    PageID 590




   this Court’s personal jurisdiction and was otherwise submitted in bad faith.

           7.      Conn’s Motion to Dismiss was filed in violation of Fed. R. Civ. P. 11.

           8.      Where a paper is filed in violation of Fed. R. Civ. P. 11, sanctions are

   warranted.

           9.      Plaintiff has incurred reasonable attorney fees and costs as a direct result of

   Conn’s violation of Fed. R. Civ. P. 11.

           10.     For reasons stated above and discussed in greater detail below, this Court

   should impose appropriate sanctions in relation to Conn’s Motion including awarding

   Williams the fees and expenses resulting from the violation and imposing any other sanctions

   appropriate to deter repetition of the conduct or comparable conduct.

           11.     In accordance with Fed. R. Civ. P. 11(c)(2), Williams has served this Motion

   on March 5, 2019 without filing or presenting it to the Court.          If Defendant has not

   withdrawn its Motion within twenty-one (21) days of service hereof, this Motion may be

   filed and accompanied by affidavit(s) of the reasonable fees and costs incurred by Williams

   in relation thereto.


            MEMORANDUM OF LAW IN SUPPORT OF REQUESTED RELIEF

                                    STANDARD OF REVIEW

           Fed. R. Civ. P. 11 provides that "sanctions may be imposed if a reasonable inquiry

   discloses [that a] pleading, motion, or paper is (1) not well grounded in fact, (2) not

   warranted by existing law or a good faith argument for the extension, modification or

   reversal of existing law, or (3) interposed for any improper purpose such as harassment or

   delay." Merritt v. Int'l Ass'n of Machinists & Aerospace Workers, 613 F.3d 609, 626 (6th


                                                  3
Case 2:17-cv-02052-MSN-cgc Document 40 Filed 03/28/19 Page 4 of 7                     PageID 591




   Cir. 2010). Any such sanctions may be assessed against attorneys, law firms, or parties,

   instead of limiting sanctions to the signers of the documents. See Obert v. Republic W. Ins.

   Co., 264 F. Supp. 2d 106, 119 (D.R.I. 2003). "[T]he central purpose of Rule 11 is to deter

   baseless filings in District Court and thus . . . streamline the administration and procedure of

   the federal courts." Cooter & Gell v. Hartmax Corp., 496 U.S. 384, 390 (1990). In other

   words, the Rule is aimed at “curbing abuses of the judicial system . . .” Id. And "the court

   may impose an appropriate sanction on any attorney, law firm, or party that violated [Rule

   11(b)] or is responsible for the violation." Fed. R. Civ. P. 11(c)(1). Though such a sanction

   "must be limited to what suffices to deter repetition of the conduct or comparable conduct by

   others similarly situated." Fed. R. Civ. P. 11(c)(4).        While district courts are given

   "considerable discretion" in determining whether sanctions should be issued under Rule 11,

   such motions are measured against an "objective standard of reasonableness under the

   circumstances" and courts must test what was reasonable to believe at the time the pleading,

   motion, or other paper was submitted. See Indah v. U.S. S.E.C., 661 F.3d 914, 928 (6th Cir.

   2011); see also Merritt at 626.

                                           ARGUMENT

                 Sanctions are Warranted to Curb Ongoing Litigation Abuse.

          By signing a pleading, motion, or other paper, or later advocating it, the signer

   certifies that it is grounded in fact and law and is not filed for any improper purpose. See

   Fed. R. Civ. P. 11. The Tennessee Supreme Court cautioned that the primary objective of

   Rule 11 is to deter attorneys from violating the Rule. Andrews v. Bible, 812 S.W. 2d 284,

   292 (Tenn. 1991). It aptly characterized Rule 11 as a “potent weapon that can and should be

   used to curb litigation abuses.” Id. Consequently, Rule 11 provides for sanctions against

                                                  4
Case 2:17-cv-02052-MSN-cgc Document 40 Filed 03/28/19 Page 5 of 7                   PageID 592




   “any attorney, law firm, or party that violated the rule or is responsible for the violation.”

   Fed. R. Civ. P. 11(c)(1). In signing the subject Motion to Dismiss, Conn’s counsel has

   certified to this Court that the Motion is grounded in fact and law not filed for any improper

   purpose. Instead, and as otherwise discussed in Plaintiff’s Response in Opposition to Conn’s

   Motion to Dismiss [Doc. 32] filed on March 4, 2019, Conn’s Motion is in contravention to

   existing law and is being presented for an improper purpose.

                                         CONCLUSION

          Conn’s attorney knew, or should have known through reasonably inquiry, that the

   Motion to Dismiss is (1) not well grounded in fact, (2) not warranted by existing law or a

   good faith argument for the extension, modification or reversal of existing law, and/or (3)

   interposed for any improper purpose such as harassment or delay. Accordingly, and for the

   reasons stated herein, sanctions are warranted under Fed. R. Civ. P. 11.

          Dated March 28, 2019.

                                        Respectfully submitted,

                                        /s/ Frank H. Kerney, III
                                        FRANK H. KERNEY, III, ESQ. (TBN 035859)
                                        MORGAN & MORGAN, TAMPA, P.A.
                                        201 North Franklin Street, 7th Floor
                                        Tampa, Florida 33602
                                        Phone: (813) 577-4729
                                        fkerney@forthepeople.com
                                        snazario@forthepeople.com
                                        Counsel for Plaintiff




                                                 5
Case 2:17-cv-02052-MSN-cgc Document 40 Filed 03/28/19 Page 6 of 7                 PageID 593




                           CERTIFICATE OF CONSULTATION

          In compliance with Fed. R. Civ. P. 5 and 11(c)(2), the undersigned hereby certifies

   that on March 5, 2019 he consulted by e-mail (sent to Michael Harvey, Esq.

   mharvey@munsch.com; Chris Jordan, Esq., cjordan@munsch.com, and; Robert Luskin,

   Esq., rluskin@gm-llp.com) and letter(s) sent via Federal Express overnight (sent to Michael

   Harvey, Esq. / Chris Jordan, Esq., Tracking No.: 4061 3512 1096; Robert Luskin, Esq.,

   Tracking No.: 4061 3512 1100) with Defendant’s counsel requesting Defendant withdraw its

   Motion to Dismiss for Lack of Personal Jurisdiction and attaching Plaintiff’s Motion for

   Sanctions. To date, Defendant’s Motion to Dismiss for Lack of Personal Jurisdiction has not

   been withdrawn.


                                       /s/ Frank H. Kerney, III
                                       FRANK H. KERNEY, III, ESQ. (TBN 035859)
                                       Certifying Attorney




                                                6
Case 2:17-cv-02052-MSN-cgc Document 40 Filed 03/28/19 Page 7 of 7           PageID 594




                                  CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that, on March 28, 2019, a copy hereof was (is being) filed

   with the Clerk of Court via CM/ECF system, which will generate a Notice of Electronic

   Filing to all counsel of record, including:

          Michael A. Harvey, Esq.
          Christopher M. Jordan, Esq.
          MUNSCH HARDT KOPF & HARR
          700 Milam St., Ste. 2700
          Houston, TX 77002
          Tele: (713) 222-4015
          Fax: (713) 222-1475
          Email: mharvey@munsch.com
          cjordan@munsch.com
          Attorneys for Defendant

          Robert A. Luskin, Esq.
          GOODMAN MCGUFFEY LINDSEY & JOHNSON, LLP
          2100 Tower Place
          Atlanta, GA 30326
          Tele: (404) 264-1500
          Fax: (404) 264-1737
          Email: rluskin@gm-llp.com
          Attorney for Defendant


                                          /s/ Frank H. Kerney, III
                                          FRANK H. KERNEY, III, ESQ. (TBN 035859)
                                          Certifying Attorney




                                                 7
